Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Quayle Action
This application is in condition for allowance except for the following formal matters: 
In the Claims:
 	Claims 6 and 8-20 are objected to because of the following informalities:  
 	(1) Claim 6 recites “thereof” at lines 6, 18, 19, 27, 29, 31 and 32 should be deleted. 
 	(2) Claim 8 recites “thereof” at line 6 should be deleted.
 	(3) Claim 9 recites “thereof” at lines 5, 7 and 10 should be deleted.
 	(4) Claim 11 recites “thereof” at lines 7 and 10 should be deleted.
 	(5) Claim 12 recites “thereof” at lines 7, 19, 20 should be deleted.
 	(6) Claim 13 recites “thereof” at line 4 should be deleted.
 	(7) Claim 15 recites “thereof” at line 4 should be deleted.
 	(8) Claim 17 recites “thereof” at line 4 should be deleted.
 	(9) Claim 19 recites “thereof” at line 7 should be deleted.
 	(10) Claim 20 recites “thereof” at line 8 should be deleted.
 	Appropriate correction is required.


In the drawing:
 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numerals 210, 220, 230, 240, 250, 260, 231, 221, 400, 410, 430.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.